                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MONDRIC BRADLEY                                                                       PLAINTIFF

V.                                                                      No. 4:14CV13-DMB-JMV

CHRISTOPHER EPPS, ET AL.                                                           DEFENDANTS


                      ORDER DENYING PLAINTIFF’S MOTION [37]
                             FOR RECONSIDERATION

       This matter comes before the court on the plaintiff’s motion for reconsideration of the

court’s order denying his motion [37] for evidentiary hearing. Interlocutory orders, such as the

present one, are subject to the complete power of the court rendering them to afford such relief

from them as justice requires. 7 Moore's Federal Practice ¶ 60.20 at 60–170 (2d ed. 1985). In

this instance, the court dismissed the plaintiff’s request for an evidentiary hearing because the

entire case was dismissed over four years ago under the “three strikes” provision of the Prison

Litigation Reform Act. Mr. Bradley has provided no reason in the present motion for the court

to alter its ruling. As such, the plaintiff’s request [37] for reconsideration is DENIED.

       SO ORDERED, this, the 9th day of April, 2020.


                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
